DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a continuation of PCT/US2018/020519 filed 1 March 2018. Acknowledgment is made of the Applicant's claim of domestic priority to provisional US applications 62/530,515 filed 10 July 2017, 62/526,039 filed 28 June 2017, 62/468,832 filed 8 March 2017, and 62/465,675 filed 1 March 2017. The effective filing date of the instant claims is 1 March 2017.

Examiner’s Note
Applicant's amendments and arguments filed 23 March 2021 are acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. In the Applicant’s response, filed 23 March 2021, it is noted that claim 113 has been amended and no new matter or claims have been added.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant claims are towards a tablet composition comprising a coating and a core wherein the core consists of Compound 1, a first release modifier (viscosity 2300-3800 mPA), a second release modifier (viscosity 75-120 mPA), a filler, a glidant, and a lubricant. The independent claim further requires a particular release rate as measured with USP Apparatus 1. The closest prior art, Tran et al. (WO 2009/117095), teaches tablets comprising Compound 1 along with conventional excipients such as binding agents, fillers, wetting agents, lubricants, carriers, diluents, and disintegrants for oral administration. Tran, however, does not teach the composition comprising two different types of release modifying agents with different viscosities. While Bortz et al. (US 2008/0139655) teaches using HPMC is different viscosities, there is no motivation or guidance to specifically select only a combination of low viscosity and medium viscosity HPMC. A search of the prior art does not teach alternative release modifying agents with different viscosities being used together in a tablet composition comprising Compound 1. As such, the instant claims, which require only two release modifying agents with two different viscosities (medium and low viscosity) and also require a specific release profile for the tablet are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613